NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1451-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

KEITH V. CUFF,
a/k/a KEITH CUFF, and
KEITH V. CUFF, JR.,

     Defendant-Appellant.
_______________________

                   Argued January 5, 2022 – Decided March 31, 2022

                   Before Judges Gilson, Gooden Brown, and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Camden County, Indictment No. 13-05-1446.

                   Tamar Y. Lerer, Assistant Deputy Public Defender,
                   argued the cause for appellant (Joseph E. Krakora,
                   Public Defender, attorney; Tamar Y. Lerer, of counsel
                   and on the briefs).

                   Daniel Finkelstein, Deputy Attorney General, argued
                   the cause for respondent (Andrew J. Bruck, Acting
                   Attorney General, attorney; Catlin A. Davis, Deputy
                   Attorney General, of counsel and on the brief).
PER CURIAM

      This is defendant Keith Cuff's second appeal. A jury convicted defendant

of multiple crimes arising from several home invasions, robberies, kidnappings ,

and the theft of a vehicle. Defendant was originally sentenced to an aggregate

prison term of ninety-eight years, with more than sixty-six years of parole

ineligibility.

      The New Jersey Supreme Court affirmed defendant's convictions, vacated

his sentence, and remanded for resentencing. State v. Cuff, 239 N.J. 321, 350-

52 (2019). The Court directed the trial court to reconsider certain consecutive

sentences and the overall fairness of the aggregate sentence. Ibid. On remand,

defendant was sentenced to an aggregate prison term of seventy years, with just

under fifty-eight years of parole ineligibility. In this second appeal, defendant

challenges his sentence, arguing that it is a de facto life sentence that is

excessive. Because the trial court followed the Supreme Court's instructions in

resentencing defendant, and because we cannot say the resulting aggregate

sentence shocks our judicial conscience given the multiple crimes committed by

defendant, we affirm.




                                                                           A-1451-20
                                       2
                                       I.

      The Supreme Court and we have detailed the facts and procedural history

in prior opinions. Accordingly, we will summarize only the facts relevant to

this appeal, focusing on defendant's convictions and sentences.

      Defendant was indicted for fifty-five crimes arising out of six incidents:

five residential robberies and the stop of a stolen vehicle. The jury convicted

defendant of nineteen offenses related to four of those incidents: three of the

robberies and the stolen vehicle. Specifically, defendant was convicted of two

counts of first-degree armed robbery, N.J.S.A. 2C:15-1; three counts of first-

degree kidnapping, N.J.S.A. 2C:13-1(b)(1); one count of second-degree

conspiracy to commit armed robbery, N.J.S.A. 2C:5-2 and N.J.S.A. 2C:15-1;

two counts of second-degree conspiracy to commit "robbery and/or kidnapping,"

N.J.S.A. 2C:5-2, N.J.S.A. 2C:15-1, and N.J.S.A. 2C:13-1(b)(1) (counts fifteen

and forty-six); three counts of second-degree unlawful possession of a weapon,

N.J.S.A. 2C:39-5(b); two counts of second-degree possession of a weapon for

an unlawful purpose, N.J.S.A. 2C:39-4; one count of second-degree burglary,

N.J.S.A. 2C:18-2; two counts of fourth-degree aggravated assault with a firearm,

N.J.S.A. 2C:12-1(b)(4); two counts of fourth-degree unlawful taking of means




                                                                          A-1451-20
                                       3
of conveyance, N.J.S.A. 2C:20-10; and a disorderly persons offense of false

imprisonment, N.J.S.A. 2C:13-3.

      On defendant's first appeal, we affirmed his convictions except for the two

convictions for second-degree conspiracy to commit "robbery and/or

kidnapping." State v. Cuff, No. A-4419-15 (App. Div. Feb 2, 2018) (slip op. at

2). We held that the use of "and/or" could have led to jury confusion and a non-

unanimous verdict on counts fifteen and forty-six. Ibid. We, therefore, vacated

those convictions. Ibid. We then affirmed the remaining sentences. Id. at 10.

      The Supreme Court accepted certification to address two issues: (1) the

failure to include a question concerning the lesser-included offense of second-

degree kidnapping on the verdict sheet; and (2) the sentence. Cuff, 239 N.J. at

329-30.   The Court affirmed defendant's three convictions of first-degree

kidnapping, holding that the omission of the question concerning second-degree

kidnapping from the verdict sheet was not plain error. Id. at 346-47.

       The Court then addressed defendant's sentences. The Court did not find

any of the individual sentences excessive. Id. at 350. Instead, the Court focused

on whether certain sentences should have been run concurrently rather than

consecutively. Given our ruling vacating the convictions for second-degree

conspiracy to commit "robbery and/or kidnapping," the Court evaluated the


                                                                           A-1451-20
                                       4
three separate criminal episodes giving rise to defendant's remaining seventeen

convictions. Id. at 349-52. Those criminal episodes included: (1) a robbery

and kidnappings at a home on February 28, 2011; (2) a robbery and theft of a

car committed at a home on March 3, 2011; and (3) an incident on March 29,

2011, involving the stop of a car, which turned out to be a stolen car and where

weapons were discovered. Id. at 334.

      The Court found the evidence supported the trial court's findings that the

crimes "were independent of one another," involved distinct objectives and

"separate acts of violence or threats of violence," and "were committed at

different times and in different locations." Id. at 349. Accordingly, the Court

affirmed the trial court's decision to run the sentences from those different

episodes consecutively. Ibid.

      The Court then held: "In sentencing defendant to consecutive terms for

offenses committed within a single criminal episode, however, the trial court set

forth findings that do not satisfy [State v. Yarbough, 100 N.J. 627 (1985)],

warranting a remand for resentencing with respect to those offenses." Id. at 350.

The Court identified four specific convictions for the trial court to reconsider:

(1) defendant's conviction for second-degree unlawful possession of a weapon

in connection with the February 28, 2011 incident; (2) the sentence for second -


                                                                           A-1451-20
                                       5
degree unlawful possession of a weapon in connection with the March 3, 2011

incident; and (3 & 4) the sentences for second-degree unlawful possession of a

weapon and fourth-degree unlawful taking of a means of conveyance, both

arising out of the March 29, 2011 incident. Id. at 350-52. In addition, the Court

directed the trial court to reconsider the overall fairness of defendant's sentence.

Id. at 352.

      On January 24, 2020, the trial court conducted a hearing and resentenced

defendant. In connection with the resentencing, the State agreed to dismiss

counts fifteen and forty-six, which were the two charges of second-degree

conspiracy to commit "robbery and/or kidnapping." Accordingly, defendant

was resentenced on seventeen convictions.

      In imposing the new sentences, the trial court reviewed and analyzed

defendant's multiple convictions in relationship to the more limited convictions

and pleas of defendant's codefendants. In that analysis, the trial court addressed

and rebutted defendant's argument that his sentences were disproportionately

high compared to the codefendants' sentences.

      The trial court also re-evaluated all the aggravating and mitigating factors.

The court found aggravating factors three, the likelihood of reoffendin g,

N.J.S.A. 2C:44-1(a)(3); six, defendant had a criminal record, N.J.S.A. 2C:44-


                                                                              A-1451-20
                                         6
1(a)(6); and nine, the need for deterrence, N.J.S.A. 2C:44-1(a)(9). The court

detailed the facts supporting each of those findings. The court also assessed

each of the potential mitigating factors and explained why it found no mitigating

factors.

      The trial court then reviewed defendant's convictions related to the three

criminal episodes that occurred on February 28, 2011, March 3, 2011, and March

29, 2011. The court detailed these incidents, explaining that the February 28,

2011 incident involved a home invasion; the kidnapping of three victims, two of

whom were teenage girls; and a robbery. The court found that the victims were

independently traumatized and that it was, therefore, appropriate to run the

sentences for the convictions of two of the three kidnappings and the robbery

consecutively. Evaluating the convictions related to the crimes from the March

3, 2011 and the March 29, 2011 incidents and applying the Yarbough factors to

them, the court found that those incidents were separate and independent and

consequently the sentences from those episodes should run consecutively.

      The trial court then conducted a separate and detailed Yarbough analysis

of the sentences related to each of the convictions within the three incidents.

The trial court reassessed the four specific sentences identified by the Supreme

Court and, in three sentences, imposed a concurrent sentence and reduced the


                                                                           A-1451-20
                                       7
sentence on the fourth conviction.           Accordingly, the sentences for the

convictions on counts three, eight, and forty-five, which had been consecutive

at the first sentence, were reconsidered and were run concurrent at the

resentencing. The sentence on count seven was reduced from eight years with

four years of parole ineligibility to six years with forty-two months of parole

ineligibility. In addition, the court changed the sentence on count five from

consecutive to concurrent.

      The trial court also considered the overall fairness of the sentence . The

trial court found that given that defendant had been convicted of five first-degree

crimes arising out of three separate criminal episodes, the overall sentence was

seventy years with almost fifty-eight years of parole ineligibility. The trial court

reasoned that the lengthy sentence was consistent with Yarbough's charge that

there are no free crimes and the mandatory nature of parole ineligibility imposed

under the No Early Release Act (NERA), N.J.S.A. 2C:43-7.2.

      In remanding the matter for resentencing, the Supreme Court retained

jurisdiction. Cuff, 239 N.J. at 353. On December 8, 2020, the Court issued an

order relinquishing jurisdiction and providing that any challenge to the sentence

imposed on remand could be filed with this court. Defendant now appeals from

the judgment of conviction entered after his resentencing.


                                                                              A-1451-20
                                         8
                                       II.

      On this second appeal, defendant argues that his sentence is a de facto life

sentence. Procedurally, he challenges the resentences, contending that the trial

court failed to appropriately evaluate the various sentencing factors.

Substantively, he contends that the resentence is excessive.           Defendant

articulates those arguments as follows:

            THE 70-YEAR SENTENCE WITH 57.9 YEARS OF
            PAROLE INELIGIBILITY, A DE FACTO LIFE
            SENTENCE, IS EXCESSIVE.

            A.   Procedurally, The Trial Court Again Failed To
            Weigh Sentencing Factors Appropriately.

                  1.     The    trial  court     overweighed
                  defendant's prior record and failed to
                  sufficiently take his rehabilitative efforts
                  into account when assessing aggravating
                  and mitigating factors.

                  2.     The trial court gave insufficient
                  attention to the fact that these crimes
                  occurred in an aberrant spree in defendant's
                  life.

            B.   Substantively, The Trial Court's            Revised
            Sentence Remains Manifestly Excessive.

                  1.    Courts have a responsibility to
                  ensure that aggregate sentences are not
                  excessive.



                                                                            A-1451-20
                                          9
                   2.    This sentence is much longer than
                   necessary to incapacitate.

                   3.    This sentence is much longer than
                   necessary to deter.

                   4.    This sentence is much longer than
                   necessary to rehabilitate.

                   5.    This sentence is much longer than
                   necessary to further the goal of retribution.

      An appellate court's standard of review of a sentence is well-established

and deferential. Cuff, 239 N.J. at 347 (citing State v. Fuentes, 217 N.J. 57, 70

(2014)). We will affirm a trial court's sentence unless: "(1) the sentencing

guidelines were violated; (2) the findings of aggravating and mitigating factors

were not 'based upon competent credible evidence in the record;' or (3) 'the

application of the guidelines to the facts' of the case 'shock[s] the judicial

conscience.'" State v. Bolvito, 217 N.J. 221, 228 (2014) (alteration in original)

(quoting State v. Roth, 95 N.J. 334, 364-65 (1984)).

      In its opinion addressing defendant's first appeal, the Supreme Court

delineated what a sentencing court must do when imposing consecutive or

concurrent sentences for multiple convictions. Cuff, 239 N.J. at 347-348. The

Court reiterated that sentencing courts must look to N.J.S.A. 2C:44-5(a) and the

case law interpreting that statute. Ibid. The Court also explained that the factors


                                                                             A-1451-20
                                       10
set forth in Yarbough, 100 N.J. at 643-44, continued to be the guiding criteria.

Cuff, 239 N.J. at 347-48.

      In addition, the Court reiterated that sentencing courts should focus on

"the fairness of the overall sentence." Id. at 352 (quoting State v. Miller, 108

N.J. 112, 121 (1987)). The Supreme Court recently emphasized this principle

and explained:

            In sum, while the Code is animated by the overarching
            goal of ensuring "a predictable degree of uniformity in
            sentencing," uniformity and predictability should not
            come at the expense of fairness and proportionality.
            We reiterate the repeated instruction that a sentencing
            court's decision whether to impose consecutive
            sentences should retain focus on "the fairness of the
            overall sentence." Toward that end, the sentencing
            court's explanation of its evaluation of the fairness of
            the overall sentence is "a necessary feature in any
            Yarbough analysis."

            [State v. Torres, 246 N.J. 246, 270 (2021) (internal
            citations omitted).]

      In resentencing defendant, the trial court followed all instructions from

the Supreme Court. The trial court engaged in a completely new and holistic

analysis in resentencing defendant. It detailed defendant's multiple convictions

and the three episodes in which defendant's crimes were committed. The court

then undertook a Yarbough analysis going through and explaining all the

Yarbough factors. The court also undertook a new and comprehensive analysis

                                                                          A-1451-20
                                      11
of the mitigating and aggravating factors. It detailed the facts supporting its

findings of aggravating factors three, six, and nine and the lack of evidence

supporting any mitigating factor. The substantial credible evidence in the record

supports the trial court's determination concerning the aggravating factors and

the lack of any mitigating factor.

       The court also undertook a detailed evaluation of the fairness of the

overall sentence. The court re-evaluated the three criminal episodes and the

various crimes committed during each episode. The court then explained why

it was imposing certain sentences consecutively. In particular, the court focused

on why consecutive sentences were warranted for two of the three kidnapping

convictions arising out of the incident of February 28, 2011. Responding to the

arguments made by defense counsel, the trial court pointed out the trauma

endured by the family whose home had been invaded and during which two

teenage girls were tied up. Their parents arrived home later; were confronted

by defendant, who had a gun; and were also tied up. The court detailed the

trauma that those kidnappings inflicted on the family, pointing out that the

family had thereafter left the country and the mother could not even appear at

the trial.




                                                                           A-1451-20
                                      12
      At the resentencing, the trial court also explained that the multiple crimes

committed by defendant in the three different criminal episodes resulted in a

lengthy sentence. The trial court's analysis reflects that the court was not

mechanically imposing the sentences.         Instead, it was doing just what the

Supreme Court directed: it was balancing the Yarbough factor directing that

"there can be no free crimes," Yarbough, 100 N.J. at 643, with the need for

fairness and proportionality. Cuff, 239 N.J. at 352.

      On this appeal, defendant argues that the resentence is a de facto life

sentence. We reject that contention. The sentence is the result of a careful

evaluation of the sentencing principles set forth in the Criminal Code and case

law. Although a seventy-year sentence with almost fifty-eight years of parole

ineligibility is lengthy, it is a sentence that accounts for defendant's seventeen

convictions, five of which were for first-degree crimes and seven of which were

for second-degree crimes.

      Defendant also attacks his resentence as procedurally defective, arguing

that the trial court again failed to weigh sentencing factors appropriately. He

contends that the trial court gave too much weight to his prior record and failed

to sufficiently consider his rehabilitative efforts since his first sen tencing. The

record at the resentencing rebuts those arguments. Contrary to defendant's


                                                                              A-1451-20
                                        13
contention, the trial court expressly acknowledged defendant's efforts since he

had been originally sentenced. Consequently, even though the resentencing took

place before the Court issued its decision in State v. Rivera, 249 N.J. 285 (2021),

the trial court complied with Rivera's directive that a defendant's youth may be

considered as a mitigating factor in sentencing. The court also appropriately

considered defendant's criminal record. We discern no abuse of discretion in

the court's balancing of those considerations.

      We also reject defendant's argument that at the resentencing the trial court

failed to sufficiently consider that defendant committed the crimes during

several months when he was twenty-four years old.           When defendant was

resentenced on January 24, 2020, there were thirteen mitigating factors, and the

court considered each one. Mitigating factor fourteen, which allows a court to

address the impact of youth for a defendant who commits the offense under the

age of twenty-six, was made effective by the Legislature on October 19, 2020,

and applies to sentencing proceedings held on or after that date. See N.J.S.A.

2C:44-1(b)(14); L. 2020, c. 110; see also Rivera, 249 N.J. at 303-04

(acknowledging mitigating factor was given "immediate effect in all sentencing

proceedings on or after October 19, 2020").




                                                                             A-1451-20
                                       14
      Accordingly, mitigating factor fourteen was not applicable at defendant's

resentencing. See State v. Bellamy, 468 N.J. Super. 29, 47-48 (App. Div. 2021)

(holding that when there is an independent basis to order a new sentencing

hearing, mitigating factor fourteen should be applied at the resentencing if it

takes place after October 19, 2020). Nevertheless, the trial court acknowledged

and evaluated defendant's age, both at the time that the offenses were committed

and when he was being resentenced. Defendant was not a juvenile when he

committed his multiple crimes, and his sentence did not trigger the special

considerations afforded to juveniles. See State v. Comer 249 N.J. 359, 384-85

(2022).

      Finally, we reject defendant's argument that his resentence resulted in a

manifestly excessive sentence. As we have detailed, defendant's sentence is the

result of his conviction for seventeen offenses arising out of three separate

criminal episodes. The seventy-year sentence is also the result of the trial court's

careful evaluation of the factors for determining which sentences should be

consecutive and which should be concurrent.              Indeed, the trial court

reconsidered and imposed concurrent sentences on three of the four specific

sentences identified by the Supreme Court in defendant's first appeal. As the

trial court pointed out, defendant's lengthy sentence, and particularly the period


                                                                              A-1451-20
                                        15
of parole ineligibility, is the result of his multiple first-degree crimes that require

mandatory periods of parole ineligibility as prescribed by NERA.

      Affirmed.




                                                                                A-1451-20
                                         16